 


116 HR 6160 EH: To extend the chemical facility anti-terrorism standards program of the Department of Homeland Security.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS 2d Session 
H. R. 6160 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To extend the chemical facility anti-terrorism standards program of the Department of Homeland Security. 
 
 
1.Extension of chemical facility anti-terrorism standards program of the Department of Homeland SecuritySection 5 of the Protecting and Securing Chemical Facilities from Terrorist Attacks Act of 2014 (Public Law 113–254; 6 U.S.C. 621 note) is amended by striking 5 years and 3 months and inserting 6 years and 9 months.  Passed the House of Representatives March 14 (legislative day March 13), 2020.Cheryl L. Johnson,Clerk.  